Citation Nr: 1608034	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left knee disability, claimed as a left leg injury.

4.  Whether new and material evidence has been received to reopen service connection for right carpal tunnel syndrome.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for dental trauma and residuals for compensation purposes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and from January 1991 to June 1991 with additional service in the United States Army Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2012, May 2013, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

The Veteran testified at a November 2015 Board videoconference hearing; the hearing transcript is of record.  

The Veteran has appealed a claim for service connection for a dental trauma.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Currently diagnosed bone spurs in the left ankle and foot and left foot pes planus are not related to service, to include a left ankle and foot injury in service. 

2.  The Veteran did not have chronic left knee arthritis symptoms in service and continuous symptoms after service separation.

3.  Arthritis in the left knee did not manifest to a compensable degree within one year of separation from service.

4.  A currently diagnosed left knee disability, to include osteoarthritis and a meniscal tear, was not incurred in service, and is not related to a left ankle and foot injury in service.  

5.  In an unappealed December 2007 and May 2010 decisions, the RO denied service connection for right carpal tunnel syndrome.   
 
6.  Evidence received since the May 2010 rating decision is new and material, sufficient to reopen service connection for right carpal tunnel syndrome.  

7.  Right carpal tunnel syndrome is not related to service, to include a hand injury in service.  

8.  The Veteran is not shown to have sustained combat wounds or trauma to the teeth in service. 

9.  Missing teeth, identified in service treatment records, are replaceable and do not involve loss of substance of the body of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 
38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a left ankle disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 
38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a left knee disability are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  December 2007 and May 2010 rating decisions which denied service connection for right carpal tunnel syndrome are final.  38 U.S.C.A. § 7104 (West 2015); 
38 C.F.R. § 20.1103 (2015).
 
5.  The evidence received subsequent to the May 2010 rating decision is new and material to reopen service connection for right carpal tunnel syndrome.  
38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

6.  The criteria for service connection for right carpal tunnel syndrome are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for claimed dental trauma and residuals, for compensation purposes, are not met.  U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.381, 4.150, 17.161 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued July 2011, September 2012, and December 2012 preadjudicatory notice letters which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements, VA and private medical records, and VA examinations.  The Board finds that December 2011 and September 2012 VA examinations of record adequately address the Veteran's service connection claims, and opinions rendered are adequate as they were based on examination of the Veteran and include adequate rational based on the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4).  

Because the weight of the evidence demonstrates that the Veteran does not have a qualifying dental disability for purposes of compensation, the Board finds that additional development, to include a request for an examination, is not warranted in this instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

(CONTINUED ON NEXT PAGE)

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that claimed left foot, left ankle, and left knee disabilities are related to a twisting injury to the foot, ankle, and leg in service.  

During a November 2015 Board hearing, the Veteran described an April 1991 injury in service where he turned his foot, and twisted his ankle and foot all the way up to his posterior when he stepped in a pothole while running with his company.  He reported that he was treated with crutches.  He indicated that he was treated for bone spurs in his left foot by his family doctor after service, that he began seeking treatment for his disabilities at VA in 2007, and that he was treated by Dr. M. and Dr. L. for his knee.  

Service treatment records show that the Veteran was seen in April 1991 for left ankle and left foot pain present for a duration of three days as a result of running.  It was noted that the Veteran stepped into a hole and twisted his ankle.  The Veteran was diagnosed with a talofibular/calcanofibular sprain and was issued crutches for one week. The Veteran was seen for follow-up for left ankle sprain two weeks later in April 1991.  He reported that the ankle felt pretty good with occasional swelling.  The Veteran was assessed with resolving left ankle sprain.  The Veteran was placed on a running profile for three days.  No further foot or ankle complaints were identified in service or on a May 1991 separation examination.

Private treatment records show that the Veteran was noted by his primary care physician to have bone spurs present in both feet in December 2003 and June 2004.  The Veteran was treated by Dr. M. and Dr. L. for left knee genu varum, osteoarthritis, and torn medial meniscus in the left knee from 2009 to 2012.  

The Veteran has currently diagnosed bone spurs in the left ankle (medial malleolus) and left foot (plantar calcaneal spur) and has diagnosed pes planus.  See December 2012 VA x-rays.  Arthritis was not identified in the left foot or ankle.  

While service treatment records identify a left ankle sprain with ankle and foot pain in service, a December 2011 VA examination shows that currently diagnosed bone spurs in the left ankle and foot, and pes planus are not related to service.    

During a December 2011 VA examination, the Veteran reported a history of swelling in the left knee, leg, foot, and ankle, with symptoms present for approximately 10 years.  Examinations of the left foot and ankle were completed.  The VA examiner opined that the currently diagnosed left ankle and left foot disabilities to include intermittent swelling of the ankle, were less likely than not related to service.  The VA examiner reasoned, after reviewing the record, that no evidence existed to support a connection between the Veteran's military service and his current ankle condition, and there was no evidence to connect the Veteran's current foot disabilities with service.  

The Board finds that the Board finds that the VA opinion was based on an accurate factual background and the rational is adequate as service treatment records do not reflect findings related to currently diagnosed bone spurs in the left ankle and foot in service or for many years post service.  Moreover, service treatment records do not identify a diagnosis of pes planus in service.  The Board finds that the record does not otherwise tend to relate currently diagnosed bone spurs in the left foot or ankle, or left pes planus to a left ankle sprain in service.  For these reasons, the Board finds that the weight of the evidence is against service connection for a left foot and left ankle disabilities.
 
The Veteran has currently diagnosed arthritis and a meniscal tear in the left knee.  See December 2012 VA x-rays and March 2009 MRI from OrthoArkansas.

The Board finds that the Veteran did not have chronic left knee arthritis symptoms in service and continuous symptoms after service separation.  Service treatment records show that the Veteran had no knee complaints in service, and no complaints at separation or for many years after service separation.  While service treatment records show that the Veteran had a twisting injury to the ankle, service treatment records do not reflect any complaints related to the knee.  The Veteran testified in November 2015 that the twisting injury in service affected his foot and ankle, up to the posterior of his leg, however, the Board finds that had the Veteran sustained an injury to the knee or leg or experienced knee or leg symptoms at the time of April 1991 ankle sprain, he would have reported such symptoms just as he reported left foot and ankle pain.  Service treatment records appear complete and show that the Veteran had no knee complaints in service at the time of the April 1991 injury or thereafter.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Accordingly, the Board finds that the Veteran's more recent assertion of a knee or leg injury in service, made for compensation purposes, is not credible.  

The Veteran has not testified as to having chronic knee pain symptoms in service and since service.  Arthritis in the left knee did not manifest to a compensable degree within one year of separation from service.  The earliest x-ray evidence of arthritis, shown by the record, was in 2009, many years after service separation.  

The Board finds that a currently diagnosed left knee disability was not incurred in service.  No nexus has been established between arthritis in the left knee or a meniscal tear and service.  A December 2011 VA examiner opined that there was no evidence to connect the Veteran's currently diagnosed left knee disabilities with incidents in service, therefore, it is less likely than not that the left knee disability is related to or the result of military service.  The Board finds that the VA opinion is probative as it was based on a review of the record, to include service treatment records which show no injury to the left knee.  The evidence of record does not otherwise tend to relate currently diagnosed arthritis or a meniscal tear in the left knee to any injury in service.  For these reasons, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a left knee disability.   

Because the preponderance of the evidence is against the claim for service connection for a left foot, left ankle, and left knee disabilities, the claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for right carpal tunnel syndrome in a December 2007 rating decision.  In denying the claim, the RO found that right carpal tunnel syndrome was not incurred in service.  The Veteran submitted a timely notice of disagreement that decision, but did not perfect his appeal.  Thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  

In a May 2010 rating decision, the RO again denied service connection for right carpal tunnel syndrome because new and material evidence had not submitted as additional medical evidence associated with the record did not link currently diagnosed carpal tunnel syndrome to service.  The Veteran did not appeal the May 2010 denial for service connection for right carpal tunnel syndrome, and did not submit or identify additional relevant evidence one year of the May 2010 denial.  Thus, the May 2010 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2015).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that a nexus between diagnosed right carpal tunnel syndrome and service.  

The Board finds that, despite multiple diagnoses present in the right hand, to include arthritis, carpal tunnel syndrome, and peripheral neuropathy, the scope of the Veteran's claim has not changed.  The RO separately denied service connection for a right thumb fracture, peripheral neuropathy in the hands and arthritis in the hands in May 2010.  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  If a claim is based upon a distinctly diagnosed disease or injury, it cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury.  See Boggs at 1336.  While the Veteran has provided evidence and argument with regard to the etiology of right carpal tunnel syndrome as being due to an in-service right hand injury, the Board finds that the Veteran's diagnoses have not changed, and because the Board is reopening service connection for right carpal tunnel syndrome based on an element which was not satisfied with regard to the previously adjudicated claim, the Board finds that the scope of the claim has not changed, and an analysis of the claim on the basis of whether new and material evidence had been submitted is appropriate.  

New evidence received subsequent to the May 2010 rating decision, pertinent to the appeal to reopen service connection for right carpal tunnel syndrome, includes VA and private treatment records, lay statements and hearing testimony, and a VA examination.  In his claim to reopen service connection and in November 2015 Board hearing testimony, the Veteran contends that right carpal tunnel syndrome is related to an injury to the right hand in service in 1991 while he was doing a high five.  New private treatment records document a history of injury to the right hand prior to service, with surgery to the right hand prior to service.  The Veteran was afforded a VA examination in December 2011 to address the claim for right carpal tunnel syndrome.  The Board finds that because new evidence of record, to include the Veteran's contention that right carpal tunnel syndrome is related to an in-service hand injury, raises a reasonable possibility of substantiating a claim by triggering VA's duty to assist the Veteran in obtaining a December 2011 VA examination and opinion in this case.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for right carpal tunnel syndrome been received, and the claim is reopened.  See 38 C.F.R. 
§ 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  

The Board finds that it may proceed with the adjudication of the reopened claim for service connection on the merits without prejudice to the Veteran. The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument during the instant appeal addressing the merits of service connection for right carpal tunnel syndrome, and the RO addressed the merits of the claim for service connection in a statement of the case. See Bernard, 4 Vet. App. at 394.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.

The Veteran contends that right carpal tunnel syndrome is related to an in-service injury to the right hand during his period of service from January 1991 to June 1991. 

Private treatment records from Ouachita County Hospital and Ouachita County Medical Center show that the Veteran had a history of right hand surgical repair after an accident where an electric pole fell on his arm in 1989, and he had a fracture of his right thumb in August 1990 in a work-related injury.  A diagnosis of carpal tunnel syndrome was not noted at service entrance.  

The Veteran testified in November 2015 that he injured his right hand in service while doing a high five after physical training in 1991.  While the Veteran's representative noted second injury during the hearing, the Board finds that this injury, cited as having occurred while playing basketball, was shown to be noted on a misfiled document for another Veteran.  The record shows that the misfiled document was subsequently removed in an updated copy of the Veteran's service treatment records.  The Veteran did not testify as to remembering a second injury to the hand, and noted only the injury while doing a high five in his hearing testimony.  

Service treatment records show that the Veteran was treated in March 1991 for a complaint of the right hand.  The treatment report shows that the Veteran had right thumb swelling after doing a high five, and he had pain.  He reported a history of surgery to the thumb in August 1990 at that time.  He reported having full range of motion and reported that he could do push-ups.  The Veteran was assessed with a jammed thumb, and was treated with Motrin for pain.  The Veteran had no further complaints related to the right hand in service.  
A May 1991 separation examination noted a history of a right thumb injury in 1990, but does not reflect any complaints related to right carpal tunnel syndrome. 

The Veteran testified that he began receiving treatment for the right hand in approximately 2007 and was diagnosed with carpal tunnel syndrome.  VA treatment records show that the Veteran was seen with pain, tingling, and decreased sensation in both hands in fingers in September 2007.  While the Veteran reported a history of hand fractures in service in September 2007, the Board finds that no hand fractures were shown in service, and instead, private treatment records document fractures to the right hand prior to service in 1989 and 1990.  The Veteran was diagnosed with mild distal median neuropathy on the right in October 2007.  VA treatment records dated in 2008 continue to identify neuropathy in the upper extremities and the Veteran was diagnosed with carpal tunnel syndrome in 2010.  

The Board finds that the Veteran is credible in identifying a right hand injury in service, and later treatment for the right hand in 2007.  The Board finds, however, that the Veteran is not competent to relate currently diagnosed right carpal tunnel syndrome to service, absent evidence of such diagnosis in service or shortly after service.  

The Veteran was afforded a VA examination in December 2011 to address right carpal tunnel syndrome.  The Veteran was diagnosed with bilateral carpal tunnel syndrome and a right metacarpal fracture.  A comprehensive examination of the hands and wrists was completed.  The VA examiner stated that EMG and NCV testing showed bilateral carpal tunnel syndrome and x-rays showed a healed fracture on the base of the first metacarpal with degenerative joint disease surround the fracture.  The VA examiner indicated that there was no evidence to connect carpal tunnel syndrome with service to include injury or incidents in service, reasoning that carpal tunnel syndrome was present in both hands.  He indicated, therefore, that it was less likely than not that carpal tunnel syndrome was related to or result of military service.   The Board finds that the VA opinion is probative as it was based on examination of the Veteran and review of the record, and the VA examiner provided adequate rational to support his opinion.  

While the Veteran is shown to have injured his right hand in service, the Board finds carpal tunnel syndrome and other diagnoses of the hand, to include peripheral neuropathy and arthritis, were not shown in service or for many years after service separation.  The Board finds that the evidence of record does not otherwise relate currently diagnosed right carpal tunnel syndrome to service or to an in-service right hand injury, and a December 2011 VA examiner has opined that it was less likely than not that carpal tunnel syndrome was related to or result of military service based on the presence of carpal tunnel syndrome in both hands.  Because the preponderance of the evidence is against the claim for service connection for right carpal tunnel syndrome, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).
	
Dental Trauma and Residuals for Compensation Purposes

The Veteran filed an initial claim for service connection for a dental trauma.  In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381 (a) (2015).

In general, treatable carious teeth and replaceable missing teeth are not considered a disability for purposes of compensation.  38 C.F.R. § 3.381.  The exceptions to the general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9916.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913.  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2014). 

The Veteran contends in November 2015 Board hearing testimony that he had an accident prior to service which caused his teeth to be very loose, and that he had teeth taken out so that he could be deployed to Desert Storm.  He testified that, in service, his teeth were aggravated by chewing a piece of meat or something, and that he had swelling of the mouth.  He reported that due to the swelling, he was treated in May 1991 with a liquid mouthwash to flush out his mouth on a daily basis, and that he continued to do this throughout the remainder of his service.  He reported that he had additional teeth removed post-service by his private dentist, and that he was fitted with partial dentures.  The Board finds that the Veteran is credible in describing a traumatic dental injury prior to service and subsequent treatment for his teeth in service, additional removal of teeth post-service, and the fitting and placement of partial dentures.  

The Board finds that the weight of the evidence shows that the Veteran did not sustain a traumatic dental injury in service.  The Veteran testified that he injured his teeth prior to service, and no further traumatic injury to the teeth was identified in service treatment records, to include dental records.  Private treatment records document an injury to the teeth in 1990 prior to the Veteran's second period of service.  The Board finds that the Veteran's report of swelling in the mouth due to regular activity such as chewing food in service is not the type of dental trauma contemplated by 38 C.F.R. § 3.381.

While the Veteran had several teeth noted to be missing in a May 1991 in-service demobilization examination, the weight of the evidence shows that the Veteran's dental disability may not be considered a disability for compensation purposes.  Specifically, the Board finds that missing teeth identified in service are not irreplaceable, and there was no loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150.  The Veteran provided hearing testimony indicating that he had a number of teeth extracted prior to his Desert Storm deployment and testified as to having been fitted for partial dentures post-service.  Dental records dated from 1994, associated with service treatment records, show that the Veteran had additional extractions post-service and show that he was fitted with partial dentures for all missing teeth identified in the May 1991 demobilization dental examination.  A September 2012 dental examination, associated with service records, shows that the Veteran was within normal limits for maxilla and mandibular bone structure.  He had been wearing maxillan and mandibular removable partial dentures that had been added to and converted to complete denture prostheses, and it was recommended that he have new maxillian and mandibular conventional dentures made.  Because missing teeth identified in service are shown to be replaceable with dentures, with no loss of substance of in the body of the maxilla or mandible indicated by a September 2012 dental examination, the Board finds that service connection for claimed dental trauma for compensation purposes is not warranted.

Because the preponderance of the evidence is against the claim for service connection for dental trauma for compensation purposes, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left foot disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.

New and material evidence having been received, service connection for right carpal tunnel syndrome is reopened.  

Service connection for a right carpal tunnel syndrome is denied.

Service connection for dental trauma and residuals for compensation purposes is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

The Board finds that a supplemental medical opinion is necessary in this case to address the Veteran's claim for bilateral hearing loss.  While the Veteran was afforded a VA examination in September 2012, the VA examiner only addressed whether hearing loss was incurred or aggravated during the Veteran's period of service from January 1991 to June 1991, but did not address whether hearing loss was incurred during the Veteran's initial period of service from May 1969 to May 1971. 

A DD 2014 shows that the Veteran served as a light weapons infantryman during his initial period of service (11 B40).  In November 2015 Board hearing testimony, the Veteran identified exposure to infantry noise, to include noise from rifle fire during both periods of service.  While the VA examiner noted, in part, in her reasoning that audiometric data suggested that the Veteran did not experience acoustic trauma during the period of service from January 1991 to June 1991, the Board finds that the Veteran had hazardous noise exposure during both periods of service.  A DD 215 shows that the Veteran had duties related to combat support (9A) and as a construction equipment repairer (11) during his second period of service from January 1991 to June 1991, and service treatment records specifically note that the Veteran was put on profile for hearing loss in May 1991, noting that he was "routinely exposed to hazardous noise."

The Duty MOS Noise Exposure Listing shows that Veterans with a duty MOS of "Infantryman" and "Construction Equipment Repairer" in the Army have a high probability of exposure to hazardous noise.  See M21-1, III.iv.4.B.3.d.  The Board finds, therefore, that the Veteran had significant hazardous noise exposure during both periods of service.  While audiometric data is not available for the Veteran's initial period of service, the VA examiner should, nonetheless, address whether current hearing loss was at least as likely as not incurred during periods of service from May 1969 to May 1971 and from January 1991 to June 1991 based on hazardous noise exposure shown during both periods of service. 

In providing a supplemental opinion, the VA examiner should also address the validity of audiometric findings from a March 1979 periodic examination, given that the audiometric data was reported at 30 for all frequencies for both ears.  If such data is deemed to be invalid, it should not be considered in rendering an opinion.  Additionally, while a May 1987 audiological examination identifies higher hearing threshold levels indicating some degree of hearing loss in both ears, see Hensley v. Brown, 5 Vet. App. 155, 157 (1993), bilateral hearing loss was not otherwise noted at service entrance in January 1991.  Therefore, the Veteran is presumed sound at service entrance and the claim is one for service connection, not aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the VA examiner who conducted the September 2012 VA audiological examination (or a suitable substitute) for a supplemental medical opinion regarding service connection for bilateral hearing loss.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record, to include a copy of this remand, should be made available for review in connection with this request. 

The VA audiology examiner should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that currently diagnosed bilateral hearing loss began during service or is otherwise linked to hazardous noise exposure during periods of service from May 1969 to May 1971 and from January 1991 to June 1991?  

In the supplemental opinion, the examiner should note that the Veteran deemed to have been exposed to hazardous noise during both periods of service, related to his duties as an Infantryman and Construction Equipment Repairer. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  Upon review of the record, if audiometric data from a March 1979 periodic examination is deemed to be invalid, the findings should not be considered in rendering an opinion. 

2.  After all development has been completed, the AOJ should readjudicate the remaining issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


